Citation Nr: 0917294	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  06-08 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center 
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased disability rating for 
posttraumatic stress disorder (PTSD), rated as 30 percent 
disabling prior to July 12, 2006, and as 50 percent disabling 
on and after that date.  

2.  Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1985 to December 
1985, from October 1987 to March 1988, from July 1988 to July 
1991, and from August 2022 to May 2003.  He had additional 
service with the Pennsylvania Army National Guard.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) and Insurance 
Center in Philadelphia, Pennsylvania.

In March 2009, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that proceeding is of record.


REMAND

The Veteran testified in March 2009 that his PTSD with 
depression had worsened significantly during the previous six 
months.  In light of VA's duty to conduct a thorough and 
contemporaneous medical examination, the Board finds that a 
new VA examination is necessary in order to decide the 
Veteran's claim.  See 38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159(c)(4) (2008); see also Snuffer 
v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. 
App. 121 (1991).

The Veteran also testified that he regularly is treated for 
his PTSD with depression at the Camp Hill VA Outpatient 
Clinic.  The most recent VA treatment records associated with 
claims folders are dated in March 2008.  The Veteran's more 
recent VA treatment records should be obtained since they may 
contain information concerning his current level of 
disability.  38 C.F.R. § 3.159(c)(2).

With respect to the claim for service connection for asthma, 
the Veteran testified that he noticed a change in his 
breathing shortly after he returned from serving in the 
Persian Gulf War in 1991.  In a December 2003 statement, his 
spouse also indicated that he began experiencing shortness of 
breath after his return from the Persian Gulf War.

The earliest medical evidence of asthma is a May 2000 VA 
treatment record, which notes the Veteran's report that he 
was exposed to smoke, oily contaminants, and an anti-anthrax 
vaccine during the Persian Gulf War and that he began having 
asthma-like symptoms after returning home.  In November 2001, 
he told a VA health care provider that he believed he had 
developed exercise-induced asthma because of his in-service 
exposure to oil fumes.  He also told a September 2003 VA 
examiner that his exercise-induced asthma began after he 
served in the Persian Gulf War.  The VA examiner diagnosed 
asthma, and additional VA records reflect diagnostic 
assessments of chronic asthma.

Although service treatment records are negative for 
complaints related to asthma, they do show that the Veteran 
was exposed to oil fumes while serving in the Persian Gulf.  
Moreover, the statements of the Veteran and his spouse that 
he developed shortness of breath after his return from the 
Persian Gulf War in 1991 suggest that his current disability 
may be associated with his active service.  The Board, 
therefore, finds that a VA examination is necessary so that a 
medical nexus opinion may be obtained.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should undertake 
appropriate development to obtain any 
outstanding medical records pertaining 
to treatment or evaluation of the 
Veteran's PTSD with depression and 
asthma, including VA outpatient 
treatment records for the period since 
March 2008.  If it is unable to obtain 
any such evidence, it should so inform 
the Veteran and his representative and 
request them to provide the outstanding 
evidence.

2.  Then, the Veteran should be afforded 
an examination by a psychiatrist or 
psychologist to determine the current 
degree of severity of his service-
connected PTSD with depression.  The 
claims folders must be made available to 
and reviewed by the examiner, and any 
indicated studies should be performed.

The examiner should identify all 
current manifestations of the Veteran's 
PTSD with depression and should provide 
an opinion concerning the current 
degree of social and occupational 
impairment resulting from it.  The 
examiner should distinguish the 
manifestations of any non service-
connected disorders from those of the 
service-connected disability.  In 
addition, the examiner should provide a 
global assessment of functioning score 
based solely on the service-connected 
psychiatric disability and explain the 
significance of the score assigned.

The examiner should also provide an 
opinion concerning the impact of the 
Veteran's service-connected PTSD on his 
ability to work.

The rationale for all opinions 
expressed must be provided.

3.  The Veteran also should be afforded 
an examination by a physician with 
appropriate expertise to determine the 
nature and etiology of his asthma.  The 
claims folders must be made available 
to and reviewed by the examiner.  Any 
indicated studies should be performed.

Based on the examination results and 
the review of the claims folders, the 
examiner should provide an opinion as 
to whether there is a 50 percent or 
better probability that the Veteran's 
asthma is etiologically related to his 
active service, to include his exposure 
to oil fumes during the Persian Gulf 
War.  The rationale for all opinions 
expressed must also be provided.

4.  The RO or the AMC also should 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the Veteran's claims for a 
higher rating for PTSD with depression 
and for service connection for asthma 
based on a de novo review of the record.  
If the benefits sought on appeal are not 
granted to the Veteran's satisfaction, 
the Veteran and his representative should 
be furnished a supplemental statement of 
the case and provided an appropriate 
opportunity to respond before the case is 
returned to the Board for further 
appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

